Citation Nr: 1810925	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-16 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for Meniere's disease from August 17, 2016.  

2.  Entitlement to an initial compensable rating for degenerative arthritis of the cervical spine, prior to October 30, 2013, to a rating in excess of 10 percent from October 30, 2013, and a rating in excess of 20 percent from August 17, 2016.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to December 2010.  The Veteran served in Iraq and Afghanistan, and was awarded the Bronze Star Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This case was last before the Board in March 2016, when it was remanded for further development.  The case has been returned to the Board at this time for appellate review.  

Since the Board's decision in March 2016, the RO has issued decisions granting the Veteran service connection for allergic rhinitis, sinusitis, a lower back disability, and gastroesophageal reflux disease (GERD).  The Veteran did not express disagreement with the ratings assigned for these service-connected conditions, thus the issues are no longer on appeal.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed.Cir. 1997).  The issues here have been updated to reflect this change.  

Additionally the Board notes that in decisions by the Appeals Resource Center dated October 2016, August 2017, and October 2017, the Veteran was granted a 100 percent initial rating for service-connected Meniere's disease, and a 60 percent rating from August 17, 2016.  The 100 percent rating from January 1, 2011 (the date after the Veteran's release from active duty) until August 16, 2016, is the maximum rating available for the Veteran's Meniere's disease; as such, this period of time is not on appeal.  In October 2016 and August 2017 rating decisions, the Veteran was also granted a rating increase to 20 percent for his service-connected cervical spine disability, effective August 17, 2016.  Apart from the 100 percent rating for Meniere's disease for the relevant period, the decisions otherwise constitute partial grants of the benefits sought on appeal.  The issues therefore remain on appeal, are for consideration by the Board, and have been framed to reflect these changes.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  


FINDINGS OF FACT

1.  Since August 17, 2016, the Veteran's Meniere's disease has not been manifested by hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly.  

2.  The Veteran's cervical back disability has been manifested by chronic pain since discharge from active duty.  

3.  The Veteran's cervical back disability resulted in surgery necessitating at least one month of convalescence from March 30, 2011.  

4.  Prior to August 17, 2016, the Veteran's cervical spine disability did not manifest in forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

5.  The Veteran's cervical back disability has not manifested in range of motion limitations of less than 15 degrees of forward flexion or ankylosis of the entire cervical spine during the appellate period.  


CONCLUSIONS OF LAW

1.  The rating criteria for an evaluation in excess of 60 percent from August 17, 2016 for Meniere's disease have not been met.  38 U.S.C. § 1155, (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6205 (2017).  

2.  The criteria for a rating of 10 percent, but no higher, for a cervical spine disability, have been met prior to October 30, 2013.  38 U.S.C. § 1155, (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2017).  

3.  The criteria for a temporary total evaluation following surgery for service-connected cervical spine disability requiring at least one month of convalescence have been met from March 30, 2011.  38 U.S.C. § 1155, (West 2014); 38 C.F.R. § 4.30, 4.71a, Diagnostic Code 5242 (2017).  

4.  The criteria for a rating in excess of 10 percent from October 30, 2013, for a cervical spine disability, have not been met.  38 U.S.C. § 1155, (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2017).  

5.  The criteria for a rating in excess of 20 percent from August 17, 2016 for a cervical spine disability, have not been met.  38 U.S.C. § 1155, (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  


I.  Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

For the issues decided herein, the Board finds there has been substantial compliance with its March 2016 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

II.  Increased Ratings  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings are sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

"The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart, 21 Vet. App. 505.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

	a.  Meniere's disease  

After numerous rating decisions, the Veteran is currently rated at 100 percent for Meniere's disease prior to August 17, 2016, and 60 percent from that date.  

Severe Meniere's syndrome with hearing impairment and attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus, warrant a 100 percent evaluation.  Moderate Meniere's syndrome with hearing impairment and attacks of vertigo and cerebellar gait occurring one to four times per month, with or without tinnitus warrant a 60 percent evaluation.  38 C.F.R. § 4.87; Diagnostic Code 6205.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 61 (1991).  

As mentioned above, the Veteran has been granted a 100 percent evaluation for Meniere's disease prior to August 17, 2016, as such that period is no longer on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

At the August 2016 VA examination, the Veteran reported episodes of hearing loss with vertigo and cerebellar gait one to four times per month.  

At a November 2016 VA examination, the Veteran reported episodes of hearing loss with vertigo from one to four times per month and episodes of staggering from one to four times per month.  

As the evidence does not show that since August 17, 2016 the Veteran experienced hearing impairment and attacks of vertigo and cerebellar gait occurring more than once weekly, an increased rating to 100 percent is not warranted.  The Board finds that the current 60 percent rating for Meniere's disease from August 17, 2016 is appropriate.  38 C.F.R. § 4.87; Diagnostic Code 6205.  

b.  Degenerative disc disease, cervical spine

This case has already resulted in "staged ratings" based upon the facts found during the period in question.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the RO and the Board have considered whether there have been times since the effective date of the Veteran's award (January 1, 2011) when his cervical spine condition has been more severe than at others.  Id.

The Veteran is rated at a noncompensable level percent for a cervical spine disability prior to October 30, 2013, at which point he received a 10 percent rating until August 17, 2016, at which point he received a 20 percent rating.  The Veteran's claim dates back to his disagreement with the initial assignment of a noncompensable rating for his cervical spine condition which, with subsequent rating decisions, has resulted in the current staged levels.  

After a thorough review of the record, the Board finds that the evidence supports a rating of 10 percent, but no higher, prior to October 30, 2013, but does not support entitlement to a rating in excess of 10 percent from October 30, 2013, or a rating in excess of 20 percent from August 17, 2016.  Additionally, the Board finds that the medical evidence of record supports a temporary total evaluation following surgery for cervical spine fusion and artificial disc placement requiring at least one month of convalescence from March 30, 2011.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, pyramiding, or evaluating the same manifestation of a disability under different diagnostic codes, is to be avoided.  See 38 C.F.R. § 4.14 (2017).  Thus, separate ratings under different diagnostic codes are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which the Veteran has already been rated.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2017).

The criteria for rating all disabilities of the spine are set forth in 38 C.F.R. § 4.71a, which provides that spine disabilities are to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the IVDS Formula, a spine disability is rated based on the presence of incapacitating episodes, which are periods of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, IVDS Formula.

The General Formula for rating a disability of the spine provides in pertinent part: With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is warranted for spinal disability manifesting in forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the cervical spine of greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height; a 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine; a 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Formula.  

For VA rating purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  38 C.F.R. § 4.71a, General Formula, Note (2).  The combined range of motion refers to the sum of the range of motion of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the cervical spine is 340 degrees.  Id.

Here, apart from the period of convalescence, the Veteran's medical records do not show that the Veteran has had incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician.  On the contrary, the August 2016 examination reports note that the Veteran had not had any incapacitating episodes and did not have IVDS.  Therefore, the more appropriate evaluation criteria for this Veteran are in the General Formula.  

A September 2010 QTC examination noted the Veteran's range of motion for his cervical spine was within normal limits.  The examiner noted there was no evidence of radiating pain on movement, muscle spasm, tenderness, guarding, weakness, loss of tone, or atrophy of the limbs.  There was no ankylosis.  The joint function of the spine was not additionally limited by fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The X-ray report showed degenerative arthritis and joint narrowing of the cervical spine.  In the attached report documenting the Veteran's history, the examiner noted that there was severe cervical and lumbar pain which occurred constantly, as well as stiffness and spasms.  The Veteran reported that during flare-ups he has functional loss to include difficulty lifting and continued pain.  

In May 2012, a private medical record shows that the Veteran had difficulty turning his cervical spine to the left, in addition to pain.  The doctor noted the evidence of prior surgery in the C5-6 and C6-7 vertebrae.  

The Board notes that the Veteran's lumbar spine was also tested at the September 2010 QTC examination and showed normal range of motion, and was described in the same terms as the cervical spine, yet the Veteran was ultimately granted a 10 percent disability rating for the lumbar spine, but not the cervical spine.  The Board finds that the Veteran's cervical spine disability warrants a 10 percent rating prior to October 30, 2013, based on severe pain and functional loss during flare-ups.  

A temporary total convalescent rating may be granted when treatment for a service-connected disability results in surgery necessitating at least one month of convalescence, surgery with severe postoperative residuals, or immobilization by cast of one major joint or more.  38 C.F.R. § 4.30.  

The Veteran's cervical pain ultimately led to surgery in 2011.  The medical evidence of record shows that the Veteran was admitted for surgery on March 30, 2011 and the doctor recommended at least 30 days of convalescence for recovery.  38 C.F.R. § 4.30 provides that, where those criteria are met, a temporary total rating is warranted effective the date of hospital admission or the date of outpatient treatment.  The Board finds that the criteria for a temporary total rating in this case are met as of March 30, 2011.  

In September 2015, an examiner interpreted an MRI taken of the Veteran's cervical spine and stated there were mild degenerative changes.  The vertebral body height and alignment were normal and the disc spaces were maintained.  

The Board finds that from October 30, 2013, the Veteran's condition does not warrant a higher rating of 20 percent because his cervical spine did not manifest in forward flexion greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

At an August 2016 VA examination, the Veteran's cervical spine showed forward flexion measured to 30 degrees and the total range of motion was 245 degrees.  Based on these measurements, the Veteran was granted a 20 percent rating from August 17, 2016.  There was no ankylosis.  The Board finds that the 20 percent rating is the appropriate rating from that date.  The Veteran's cervical spine condition does not warrant the next highest rating of 30 percent because his condition did not manifest in forward flexion less than 15 degrees or favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, General Formula.  

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against an evaluation in excess of 10 percent for the Veteran's cervical spine disability prior to August 17, 2016, with the exception of the temporary total disability in 2011 for convalescence after surgery, and against an evaluation in excess of 20 percent from August 17, 2016, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  


ORDER

Entitlement to a rating in excess of 60 percent for Meniere's disease from August 17, 2016 is denied.  

Entitlement to a rating of 10 percent, but no higher, for a cervical spine disability prior to October 30, 2013 is granted.  

Entitlement to a temporary total evaluation following surgery for service-connected cervical spine disability requiring at least one month of convalescence is granted from March 30, 2011.  

Entitlement to a rating in excess of 10 percent for a cervical spine disability from October 30, 2013 is denied.  

Entitlement to a rating in excess of 20 percent for a cervical spine disability from August 17, 2016 is denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


